     Case 1:20-cr-00254-AJT Document 4 Filed 11/16/20 Page 1 of 2 PageID# 9




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

UNITED STATES OF AMERICA,                                     )
                                                              )
                 v.                                           )
                                                              )        Case No. 1:20-cr-00254-AJT-1
JIN HORNG HONG,                                               )
                                                              )
                          Defendant.                          )
                                                              )

               VIDEO CONFERENCING ORDER FOR FELONY PLEA HEARING

        In accordance with 2:20-mc-7 and E.D. Va. General Orders 2020-09 and 2020-21, this

Court finds that the Defendant, after consultation with counsel, has consented to the use of video

conferencing to conduct the felony plea hearing to be held on Friday, November 20, 2020 at 9:15

a.m. See Attached. As stated in E.D. Va. General Order 2020-21, felony pleas “cannot be

conducted exclusively in person in this District without seriously jeopardizing public health and

safety.” Additionally, as contemplated by § 15002(b)(2) of the Coronavirus Aid, Relief, and

Economic Security Act, Pub. L. No. 116-136, the Court finds that such proceeding could not be

further delayed without serious harm to the interests of justice. 1 Accordingly, it is hereby

        ORDERED that the felony plea hearing to be held in this matter on Friday, November 20,

2020 at 9:15 a.m. may be conducted by Zoom video teleconferencing.

        The Clerk is directed to forward copies of this Order to all counsel of record.




Alexandria, Virginia
November 16, 2020



1
  Further, pursuant to E.D. Va. General Order 2020-16, the Court will “continue to use video- and tele-conferencing
to the greatest extent possible” for criminal hearings authorized by the CARES Act.
Case 1:20-cr-00254-AJT Document 4 Filed 11/16/20 Page 2 of 2 PageID# 10
